ORIGINAL                                              FILED
                                                                                                 JUL    t9   20|8
               IJn tbe @nite! $rtstts @ourt of                         frlerul     @lsfms        U.S. COURT OF
                                                                                                FEDERAL CLAIMS
                                                    No. 18-841C
                                               (Filed: July 19,2018)

*,f * ************       *********   **{.****.******
EDWARD THOMAS KENNEDY"
                                                              Pro Se Plaintiff; Sua Soonte Dismissal;
                     Plaintiff,                               Subject Matter Jurisdiction; RCFC
                                                              12(hX3); Proper Defendant; Civil Rights
                                                              Claims; Tort Claims; Criminal Matters;
                                                              Frivolous Claims; Collateral Attack of
THE TINITED STATES,                                           Prior Decisions; Equitable Relief;
                                                              28 U.S.C. $ | 63 | : In Forma Pauperis
                     Defendant.
**:***********        *******************            *,t***

Edward Thomas Kennedy, Breinigsville, PA, pfS_Cg.

Sean   Kine, United States Department of Justice, Washington, DC, for defendant.

                                            OPINION AND ORDER

SWEENEY, Chief Judge

        In this case, plaintiff Edward Thomas Kennedy, proceeding p1q5e, appears to allege that
various federal and state actors kept hin in constructive financial imprisonment after a state
judge in Texas declined to vacate a judgment against him. Mr. Keruredy seeks $30 million in
damages from each of several individuals and entities identified in his complaint plus attomey
fees, costs, interest, and declaratory and injturctive relief. Mr. Kennedy also filed an application
to proceed in forma pauperis. As explained below, the court lacks jurisdiction to consider Mr.
Kennedy's claims. Thus, without awaiting a response from defendant, the court grants Mr.
Kennedy's application to proceed in forma pauperis and dismisses his complaint.

                                                I.     BACKGROT]ND

        On November 10, 2003, Mr. Kennedy filed a document titled "Petition in the Nature of a
Petition to Vacate a Void Judgment and Collateral Attack Oklahoma Statute Title 12, Sections
1031, 1038" in the Tarrant County, Texas state district court.l,2 See senerally Pet., Blumbers v.

          t
         The court derives the facts in this section from the allegations set forth in plaintiffs
complaint and facts of which the court may takejudicial notice pursuant to Rule 201 of the
Federal Rules of Evidence.
          2 Oklahoma  state trial courts "have power to vacate or modify [their] own judgments or
orders," on the basis of fraud or otherwise, within specified time limits. Okla. Stat. Ann. tit. 12,

                                                                         7017 I'r50 0000 13rrh q53?
Mr. Kennedy has filed, since October 2017 alone, at least twenty-one federal lawsuits in
Pennsylvania, New York, and elsewhere, four of which he has voluntarily dismissed.

          On June 12,2018, Mr. Kennedy filed the instant suit, which shares similarities with the
cases discussed above.5 See qenerallv Compl. He names several defendants inhis complaint:
Mr. Blumberg, Blumberg & Associates (Mr. Blumberg's former law firm), Mr. Bagley,
Blumberg & Bagley LLP (Mr. Blumberg's and Mr. Bagley's current law firm), Judge Sudderth,
the State Bar of Texas, the State of Texas, Mr. Kennard, Nelson & Kennard (Mr. Kennard's law
firm), the State Bar of Califomia, Patelco Credit Union (a Northem Califomia-based credit union
chartered under Califomia law), Steven Temer Mnuchin (Secretary of the Treasury), the United
States Departrnent of the Treasury, the Federal Reserve Bank of New York, Thomas Marshall
(General Counsel and Executive Vice President ofthe United States Postal Service), Megan
Brennan (United States Postmaster General and Chief Executive Officer of the United States
Postal Service), the United States Postal Service, and the United States federal govemment. Id.
He contends that "[e]ach defendant is an agent ofthe other, and each has his place in the chain"
of responsibility and thus all defendants are "vicariously liable for each instance of injury." Id.
tT   ?1


          At bottom, Mr. Kennedy alleges that the identified defendants-"directly, through an
agent, or in concert with one another"-have kept him in "constructive financial imprisonment."
Id. flfl 2-3. Mr. Kennedy refers to the identified defendants as "[k]idnappers" and "[b]andits,"
apparently in connection with his description of financial imprisonment as a loss ofliberfy and
his allegations that the identified defendants have refused to retum stolen property. Id. fllf 1-3.
Mr. Kennedy vaguely alludes to "personal property" and "trade secrets," id. fl 3 1, but does not
otherwise identif) the property or tuade secrets he alleges to have been stolen beyond stating
generally that money is owed to him.

          In his complaint, Mr. Kennedy alleges:

                 e   After Mr. Blumberg "lied under oath in documents and
                     records" provided to him in connection with the Tanant
                     County case in 2003, Judge Sudderth "ignored [his] petition to

        5 The day prior, Mr. Kennedy filed two other, unrelated actions in this court, neither of
which is assigned to the undersigned; both cases were dismissed on June 29, 2018, for lack of
subject-matter jurisdiction. Kennedy v. United States, No. 18-830C, 2018 WL 3214049 (Fed.
Cl. June 29,2018); Kennedyv. United States, No. l8-826C,2018 WL 3214115 (Fed. Cl. June
29,2018). Also on June 11, 2018, Mr. Kennedy filed an action in the United States Tax Cout.
Kennedv v. Comm'r, No. 011586-18 (T.C. filed June 11,2018). Since filing the instant
complaint, Mr. Kennedy has filed six additional actions in this court, one of which is assigned to
the undersigned. Kennedy v. United States, No. 18-1030C(Fed.Cl.filedJuly11,2018);
K9.ucdy_y-U!4gd ftate!, No. 18-1029C (Fed. Cl. filed July 11, 2018); Kennedv v. United
States, No. 18-1028C (Fed. Cl. filed July 11, 2018); Keruredy v. United States, No. l8-1027C
(Fed. Cl. filed July 11, 2018); Kennedv v. United States, No. 18-1006C (Fed. Cl. filed July 11,
2018); Kennedv v. United States, No. 18-942C (Fed. Cl. filed June 28, 2018).


                                                   -3-
                   vacate a void judgment." Id. tTll 7-8. By doing so, Mr.
                   Blumberg and Judge Sudderth "proceeded under color of law
                   and stole funds from [Mr. Kennedy]" by denying him funds
                   that he asserts were rightfully his, resulting in a "loss of
                   [financial] liberty." Id. flfl 9-10. Since, according to Mr.
                   Kennedy, the Tarrant County court lacked jurisdiction to enter
                   a void judgment, Mr. Blumberg and Judge Sudderth breached
                   their duty "to prove jurisdiction when objection to jurisdiction
                   is asserted." Id. lTli 11-12.

               e   The identified defendants breached their duty to allow Mr.
                   Kennedy to "proceed without injury, secure in his capacities,"
                   and to "exercise his risht to liberfv." Id. tT'lT 16-18.

               o   The identifrea a"f"naittr, particul*l[ose who are attomeys,
                   have "breach[ed] their oaths of offices." Id. fl 26. Further,
                   "[t]he business model ofDefendants is based on a foundation
                   of deceptions, lies[,] and fraud." Id.fl28.

               .   Mr. Blumberg, Mr. Bagley, Mr. Kennard, and Patelco Credit
                   Union "stole[ Mr. KerLnedy's] personal property and trade
                   secrets." Id. fl 31.

               o   Mr. Kennedy "has the right to demand and redeem la*d.rl
                   money'' from Patelco Credit Union and the Federal Reserve
                   Bank of New York, and only recently became aware that he
                   could do so. Id. lftf 32-33 (relying on 12 U.S.C. $ 411). Thus,
                   Patelco Credit Union has been "unlawfully using the interest"
                   on Mr. Kemedy's money since 1985, when he deposited his
                   first paycheck. Id. 'lT'lT 33-34.

         Mr. Kennedy demands, from each identified defendant, (1) the greater of"$1,000 for
each day of unlarldll behaviors" or $5 million for "general damages," id. fl 43, and (2) the
greater of"$5,000 for each failure to act" or $25 million for "damages for the injury caused by
defendant[s]' absence of required actions," id. fl 44. He also demands the retum of the "value of
all bonds created in these matters in this case," id. fl 51, permanent injunctions enjoining the
identified defendaats "from interfering in any way with [his] la*firl rights" and ordering the
identified defendants to "provide him with a laufirl govemment" and "honor their fiduciary duty
to [him]," id.'lfti 48-49, and declaratory judgments that "defendants have acted contrary to
constitutional right, power, or privilege" and "in excess of statutory jurisdiction [and] authority
aad short of statutory right," id. flfl 46-47.




                                                 A
                                   II.   LEGALSTANDARDS

                                         A. Pro Se Plaintiffs
        Pro se pleadings are "held to less stringent standards than formal pleadings drafted by
lawyers" and are "to be liberally construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (intemal quotation marks omitted). However, the "leniency afforded to a ple_se litigant
wilh respect to mere formalities does not relieve the burden to meet jurisdictional requirements."
Minehan v. United States, 75 Fed. C|.249,253 (2007); accord Henke v. United States, 60 F.3d
795,799 (Fed. Cir. 1995) ("The fact that [the plaintiff] acted p1q59 in the drafting of his
complaint may explain its ambiguities, but it does not excuse its failures, if such there be."). In
other words, a pro se plaintiffis not excused from his burden ofproving, by a preponderance of
evidence, that the court possesses jurisdiction. See McNutt v. Gen. Motors Acceptance Corp.,
298u.S. 178,179 (1936); Banksv.unitedStates,T4lF.3d1268,1277 (Fed.Cir.2014)(citing
Reynolds v. Army & Air Force Exch. Serv.,846F.2d746,748 (Fed. Cir. 1988)).

                                 B. Subject Matter Jurisdiction

          Whether the court possesses jurisdiction to decide the merits ofa case is a "threshold
matter." Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,94-95 (1998). Subject matter
jurisdiction cannot be waived or forfeited because it "involves a court's power to hear a case."
 United States v. Cotton, 535 U.S. 625,630 (2002), quoted in Arbaueh v. Y & H Corp., 546 U.S.
 500,514(2006). "Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction
 is power to declare the law, and when it ceases to exist, the only function remaining to the court
 is that of arurouncing the fact and dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall)
 506,514 (1868). Therefore, it is "an inJlexible matter that must be considered before proceeding
to evaluate the merits ofa case." Matthews v. United States,72 Fed. Cl.274,278 (2006); accord
 K-ConBlde. Svs.. Inc. v. United States,778F.3d 1000, 1004-05 (Fed. Cir.2015). Eitherparty,
 or the court sua sponte, may challenge the court's subject matter jurisdiction at any time.
 Arbaueh, 546 U.S. at 506; see also Jeun v. United States, 128 Fed. Cl.203,209-10 (2016)
 (collecting cases).

        ln determining whether subject matter jurisdiction exists, the court generally "must
accept as true all undisputed facts asserted in the plaintiffs complaint and draw all reasonable
inferences in favor ofthe plaintiff." Trusted Integration. Inc. v. United States,659 F.3d 1159,
1 163 (Fed. Cir. 201 1). However, the court has no subject matter jurisdiction over frivolous

claims. Moden v. United States, 404 F.3d, 1335, 1340-41 (Fed. Cir. 2005). For example, there is
no subject matter jurisdiction over claims that are "so insubstantial, implausible, foreclosed by
prior decisions . . . , or otherwise completely devoid of merit as not to involve a federal
controversy." Id. at 1341 (intemal quotation marks omitted). Ifthe court finds that it lacks
subject matter j urisdiction over a claim, Rule 12(h)(3) ofthe Rules ofthe United States Court of
Federal Claims C'RCFC") requires the court to dismiss that claim.
                                        C. The Tucker Act

         The ability of the United States Court of Federal Claims ("Court of Federal Claims") to
entertain suits against the United States is limited. "The United States, as sovereign, is immune
from suit save as it consents to be sued." United States v. Sherwood,312 U.S. 584,586 (1941).
The waiver of immunity "may not be infened, but must be unequivocally expressed." United
States v. White Mountain Apache Tribe, 537 U.S. 465,,472 (2003). Further, "[w]hen waiver
legislation contains a statute of limitations, the limitations provision constitutes a condition on
the waiver of sovereign immunity." Block v. North Dakota ex rel. Bd. of Univ. & Sch. Lands,
461 U.S. 273, 287 (1983).

        The Tucker Act, the principal statute goveming the jurisdiction ofthis court, waives
sovereign immunity for claims against the United States, not sounding in tort, that are founded
upon the United States Constitution, a federal statute or regulation, or an express or implied
contract with the United States. 28 U.S.C. $ 1a91(aX1) (2012); White Mountain, 537 U.S. at
472- However, the Tucker Act is merely ajurisdictional statute and "does not create any
substantive right enforceable against the United States for money damages." United States v.
Testan, 424 U.S. 392, 298 (1976). Instsad, the substantive right must appear in another source     of
law, such as a "money-mandating constitutional provision, statute or regulation that has been
violated, or an express or implied contract with the United States." Loveladies Harbor, Inc. v.
United States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

                                    D. Statute of Limitations

         Besides meeting the Tucker Act requirements, any action in the Court of Federal Claims
 must be "filed within six years after such claim first accrues" to fall within the court's
jurisdiction. 28 U.S.C. $ 2501. A cause of action accrues "when all the events which fix the
 govemment's alleged liability have occurred 449! the plaintiff was or should have been aware of
 their existence." Hooland Band ofPomo Indians v. United States,855 F.2d 1573,1577 (Fed.
 Cir. 1988), quoted in San Carlos Apache Tribe v. United States, 639 F.3d 1346, 1350 (Fed. Cir.
 2011). The limitations period set forth in 28 U.S.C. $ 2501 is an "absolute" limit on the ability
 of the Court of Federal Claims to exercise jurisdiction and reach the merits of a claim. John R.
 Sand & Gravel Co. v. United States, 552 U.S. 130, 133-35 (2008).

                                        III.   DISCUSSION

        Under a liberal construction of Mr. Kennedy's pro se complaint, he is alleging claims for
embezzlement, perjury, fraud, conspiracy, harassment, breach of fiduciary duty, negligence,
violation of 12 U.S.C. $ 411, and civil rights violations against various federal, state, and private
individuals and entities. Mr. Kennedy also appears to collaterally attack decisions issued by
courts in the Westem District of Oklahoma and Tarrant County, Texas. Without inquiring into
whether Mr. Kennedy's claims are barred by claim and/or issue preclusion based on prior court
decisions, it is clear that the Court ofFederal Claims lacks jurisdiction over his claims.
Consequently, Mr. Kennedy's complaint must be dismissed.




                                                 -6-
    A.   The United States Is the Only Proper Defendant in the Court of Federal Claims

         Although the court has liberally construed the complaint in the light most favorable to
Mr. Kennedy, the crux ofthe allegations contained therein are lodged against (1) attomeys (and
their law firms) and ajudge involved in his prior court cases, i.e., private individua.ls and state
govemment officials, and (2) state agencies responsible for supervising attomeys and t}re courts,
including the state itself. Mr. Kennedy also names Patelco Credit Union, a private entity, as a
defendant. However, in the Court of Federal Claims, "the only proper defendant . . . is the
United States, not its officers, nor any other individual." Stephenson v. United States,58 Fed.
Cl. 186, 190 (2003); accord RCFC 10(a). Because "the United States itself is the only proper
defendant in the Court of Federal Claims, this court lacks jurisdiction "over any claims alleged
against states, localities, state and local govemment entities, or state and local govemment
officials and employees." Anderson v. United States, 117 Fed. Cl. 330, 331 (2014). Similarly,
the Court ofFederal Claims lacks jurisdiction "over suits against private parties." Edelmarut v.
United States,76 Fed. Cl.376,380 (2007). In other words, "ifthe relief sought [in the Court of
Federal Claimsl is against other than the United States, the suit as to them must be ignored as
beyond the jurisdiction ofthe court." Sherwood,312 U.S. at584. Accordingly, to the extent
that Mr. Kennedy complains of improper conduct by parties other than the United States federal
govemment, this court lacks jurisdiction over those claims, and they must be dismissed.

 B. The Court of Federal Claims Lacks Jurisdiction Over Mr. Kennedy's Civil Rights and
                                            Tort Claims

         To the extent that Mr. Keruredy asserts civil rights violations and commissions ofvarious
torts, his claims are outside the reach of this court's Tucker Act j urisdiction.

        First, the Court of Federal Claims is not a federal district court. Ledford v. United States,
297 F.3d 1378,1382 (Fed. Cir. 2002); see also Lightfoot v. Cendant Morte. Com., 137 S. Ct.
553, 563 (2017) (distinguishing between the "Court ofFederal Claims" and "federal district
courts").

        Second, only federal district courts possess jurisdiction to entertain claims alleging civil
rights violations. See. e.s., Jones v. United States, 104 Fed. CI.92,98 (2012) (explaining that
the Court ofFederal Claims has nojurisdiction over claims based on, among other causes of
action, alleged "violations of . . . civil rights"); Marlin v. United States, 63 Fed. Cl.475,476
(2005) (explaining that Bivens claims and claims alleging violations of 42 U.S.C. $$ 1981, 1983,
and 1985 must be heard in federal district courts).

        Third, this court lacks jurisdiction to entertain claims sounding in tort. 28 U.S.C.
$ 1491(a); Rick's Mushroom Serv.. Inc. v. United States,521 F.3d 1338, 1343 (Fed. Cir.2008).
Under the Federal Tort Claims Act, 28 U.S.C. S$ 1346(b)(1), 2671-2680, jurisdiction over tort
claims against the federal government lies exclusively in federal district courts. U.S. Marine.
Inc. v. United States,722 F.3d 1360, 1365-66 (Fed. Cir. 2013). Claims of fraud, conspiracy,
harassment, breach of fiduciary duty, and negligence sound in tort. See. e.s.. Lawrence Battelle.
Inc. v. United States, 117 Fed. Cl. 579, 585 (2014) (fraud and negligence); Sellers v. United


                                                 -7-
States, 110 Fed. Cl. 62,68 (2013) (negligence); Cox v. United States, 105 Fed. CL.213,218
(2012) (harassment, fraud, and breach offiduciary duty); Phans v. United States, 87 Fed. Cl.
321 ,325 (2009) (fraud); Gant v. United States, 63 Fed. Cl. 3 I I , 3 l6 (2004) (conspiracy, fraud,
and negligence).

       In short, the court must dismiss any civil rights or tort claims asserted by Mr. Kennedy.

        C. The Court of Federal Claims Lacks Jurisdiction Over Criminal Matters

         Next, Mr. Kennedy alleges that criminal activity has occurred in the form ofperjury and
embezzlement. However, it is well established that the Court of Federal Claims "has no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code." Joshua v.
United States, l7 F.3d378,379 (Fed. Cir. 1994) (intemal quotation marks omitted) (summarily
affrrming a Court of Federal Claims dismissal order); see also Hufford v. United States, 87 Fed.
 Cl. 696,702 (2009) (collecting cases). Therefore, to the extent that Mr. Kennedy seeks redress
 for criminal violations, such claims must be dismissed as beyond the jurisdiction ofthis court.

D. The Court of Federal Claims Lacks Jurisdiction Over Mr. Kennedy's Statutoty Claim

        Mr. Kennedy also asserts that he is entitled to "demand and redeem laufirl money" from
Patelco Credit Union and the Federal Reserve Bank of New York pursuant to 12 U.S.C. $ 41 l.
In its entirety, that statute (which was last amended in 1935) provides:

               Federal reserve notes, to be issued at the discretion of the Board of
               Govemors ofthe Federal Reserve System for the purpose of
               making advances to Federal reserve banks through the Federal
               reserve agents as hereinafter set forth and for no other purpose, are
               authorized. The said notes shall be obligations ofthe United States
               and shall be receivable by all national and member banks and
               Federal reserve banls and for all taxes, customs, and other public
               dues. They shall be redeemed in lawftl money on demand at the
               Treasury Department ofthe United States, in the city of
               Washington, District of Columbia, or at any Federal Reserve bank.

12 U.S.C. $ 411  (2012). In other words, cash can be (l) used to pay govemment debts,
(2) deposited in banks, and (3) redeemed for "la*frrl money" at the Treasury Department or any
Federal Reserve bank.

        The purpose of this statute is to "make clear that the [Federal Reserve] notes [i.e., cash]
are authorized currency ofthe United States." Provenza v. Comptroller of Treasury,497 A.2d
83 l, 833-34 (Md. Ct. Spec. App. 1985). To the extent that this statute imposes a duty on the
federal govemment, the Treasury Department and Federal Reserve banks must redeem cash for
laufirl money when cash is presented for redemption. However, Mr. Kennedy asserts that he
"may demand lar+firl money at any time," Compl. fl 36, without presenting cash equal in value to



                                                 -8-
the amount of lar,rfirl money demanded. Such an allegation is frivolous on its face. As such, the
allegation fails to invoke the jurisdiction ofthis court.

   E. The Court of Federal Claims Lacks Jurisdiction to Entertain Plaintiff s Collateral
                          Attack Against the Decisions of Other Courts

          In addition to alleging claims involving civil rights, torts, criminal matters, and statutory
violations, Mr. Kennedy appears to be collaterally attacking unspecified decisions of the United
 States District Court for the Westem District of Oklahoma and the Tarrant County, Texas state
 district court. However, the Tucker Act does not provide the Court of Federal Claims with
jurisdiction to entertain collateral attacks on the decisions ofother courts. 28 U.S.C. $ 1a91(a);
 see. e.&, Shinnecock Indian Nation v. United States,782F.3d 1345,1352 (Fed. Cir. 2015)
 ("Binding precedent establishes that the Court of Federal Claims has no jurisdiction to review the
merits ofa decision rendered by a federal district court."); Vereda. Ltda. v. United States,2Tl
 F .3d 1367 , 1375 (Fed. Cir. 2001) ("[T]he Court of Federal Claims cannot entertain a taking
 claim that requires the court to scrutinize the actions of another tribunal." (intemal quotation
marks omitted)). Mr. Kennedy's recourse conceming prior adverse decisions is "the statutorily
 defined appellate process," Shinnecock Indian Nation,782F.3d at 1353 (citing 28 U.S.C.
 $ 1291), whether in state or federal court.

                          F. Mr. Kennedy's Claims Are Time-Barred
         Even if this court otherwise had jurisdiction to entertain any of Mr. Kennedy's claims,
they are likely baned by the six-year statute of limitations generally applicable in the Court of
Federal Claims. See 28 U.S.C. $ 2501. The only specific conduct to which Mr. Kennedy refers
in his complaint is (1) Judge Sudderth having "ignored" his November 10, 2003 petition with
respect to Mr. Blumberg's allegedly improper acts and (2) his own failure to demand lawful
money beginning in 1985. Further, Mr. Kennedy voluntarily dismissed a subsequent lawsuit that
he filed against Mr. Blumberg on March 10, 2004. Therefore, the six-year statute of limitations
imposed by 28 U.S.C. $ 2501 began to run, at t}re latest, on March 10,2004, and expired, at the
latest, on March 10, 2010. Because Mr. Kennedy did not file the instant complaint until June 12,
2018, this court lacks jurisdiction to entertain his claims.

         G. The Court of Federal Claims Lacks Authority to Grant Equitable Relief

        Finally, in addition to monetary relief, Mr. Kennedy seeks certain permanent injunctions
and declaratory judgments. However, it is well settled that the Court of Federal Claims generally
lacks the authority to grant such equilable relief. See Bowen v. Massachusetts, 487 U.S. 879,
905 (1988) (holding that the Court ofFederal Claims lacks the "general equitable powers ofa
district court to grant prospective relief'). This court is only authorized to award equitable relief
in certain specified situations. See id. at 905 n.40; Gonzales & Gonzales Bonds & Ins. Aeency.
Inc. v. Dep't of Homeland Sec.,490 F.3d 940,943 (Fed. Cir.2007); Kanemoto v. Reno,4i F.3d
641,644-45 (Fed. Cir. 1994). None ofthose circumstances applies here. See28U.S.C.
$ 1491(a)(2) (providing the court with jurisdiction to issue, "as incident ofand collateral to" an
award ofmoney damages, "orders directing restoration to office or position, placement in


                                                  -9-
appropriate duty or retirement status, and correction ofapplicable records"); id. (providing the
court with jurisdiction to render judgment in nonmonetary disputes arising under the Confiact
Disputes Act of 1978); id. $ 1491(bX2) (providing the court with jurisdiction to award
declaratory and injunctive relief in bid protests); id. $ 1507 (providing the court with jurisdiction
to issue declaratory judgments under 26 U.S.C. S 7428).

                         H.   The Court Declines to Transfer This Case

        When the Court of Federal Claims lacks jurisdiction over a claim, it is empowered to
transfer such claim to an appropriate court if doing so "is in the interest ofjustice." 28 U.S.C.
$ 1631. "Transfer is appropriate when three elements are met: (1) [t]he transferring court lacks
subject matter jurisdiction; (2) the case could have been filed in the court receiving the transfer;
and (3) the transfer is in the interests ofjustice." Brown v. United States,74Fed. Cl. 546, 550
(2006). The failure of even one of these elements renders transfer improper.

          Transfening Mr. Kennedy's case to an appropriate district court will not "serve the
 interests ofjustice." Khalil v. United States, 133Fed. Cl.390,393 (2017). In Khalil, another
judge of this court declined to transfer the case because doing so would "serve[] no purpose"
 since the plaintiff s claims had already been considered by a district court. Id. In the instant
case, Mr. Kennedy has similarly "already availed himself of the opportunity," id., to present his
claims against the federal govemment to a district court. In other words, the courts that would
have jurisdiction have already considered plaintiff s claims. Therefore, as in K-halil, transferring
Mr. Kennedy's claims would be futile. In any event, transferring a case where the plaintiff wants
to 'test his skills as a litigator" does not advance the interests ofjustice.

       Accordingly, the court declines to transfer any part of plaintifPs case to another court.

                IV.    APPLTCATTON TO PROCEED             INBMAPA.qBEBIS
         To proceed with a civil action in this court, a plaintiff must either pay $400 in fees-a
$350 filing fee plus   a $50 administrative fee----or request authorization to proceed without
payment of fees by submitting a sigaed application to proceed in forma pauperis.6 See 28 U.S.C.
$$ 1915, 1926; RCFC 77(c); see also Waltner v. United States, 93 Fed. Cl. 139, 141 n.2 (2010)
(concluding that 28 U.S.C. g 1915(a)(1) applies to both prisoners and nonprisoners alike).
Plaintiffs wishing to proceed in forma pauperis must submit an afftdavit that (1) lists all of their
assets, (2) declares that they are unable to pay the fees, and (3) states the nature ofthe action and
their beliefthat they are entitled to redress. 28 U.S.C. $ 1915(a)(1). Evaluation ofa plaintiffs
ability to pay is "left to the discretion of the presidingjudge, based on the information submitted
by the plaintiff." Alston-Bullock v. United States , 122 Fed. Cl. 38, 45 (2015).

         6 While the Court of Federal Claims is not generally considered to be a
                                                                                 "court of the
United States" within the meaning of Title 28 of the United States Code, the court has
jurisdiction to adjudicate applications to proceed in forma pauperis. See 28 U.S.C. $ 2503(d)
(deeming the Court ofFederal Claims to be a "court of the United States" for purposes of28
u.s.c. $ 1915).


                                                -10-
         As noted above, Mr. Kennedy filed, concurrent with the complaint, an application to
proceed in forma pauperis. Mr. Kennedy has fulfilled all three requirements, and the court is
satisfied that he is unable to pay the filing fee otherwise required by RCFC 77.1(c). Therefore,
the court grants Mr. Kennedy's application and waives his filing fee.

                                       V. CONCLUSION
        The Court of Federal Claims lacks jurisdiction over claims involving civil rights, torts, or
criminal matterst to entertain frivolous claims or collateral attacks on the decisions of other
courts; and, with exceptions not relevant here, to award equitable relief. Therefore, the court has
no jurisdiction to consider any aspect ofMr. Kennedy's complaint. Further, nansferring Mr.
Kennedy's case to a district court is not in the interests ofjustice.

        Accordingly, Mr. Kennedy's complaint is DISMISSED WITHOUT PREJUDICE for
lack of subject-matter jurisdiction. Mr. Kennedy's application to proceed in forma oauoeris is
GRANTED. No costs. The clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.




                                                -11-